LEHMAN, J.
(dissenting). The plaintiff sued for the value of1 work, labor, and services and materials furnished to the defendants at their special instance and request. At the trial he was permitted to amend his complaint to set forth claims under three separate contracts. The first cause of action set forth a claim for the balance due under a plumbing contract, the second set forth a claim for work per*65formed in cementing a cellar, and the third set forth a claim for payment of a drainage assessment made at defendant’s request. The defendant Poliak alone appeared, and denied all the allegations of the complaint. The plaintiff was therefore required to prove both that the contracts were performed, and that they were made with the defendant.
It appears that the defendant was the owner of the premises where the work was performed, and it is his claim that all the work was done at the request of the tenants or of a general contractor. Upon this issue there was a direct conflict of testimony, and the decision of the trial justice cannot be disturbed. The defendant makes no claim that the cement work was not completed, or that the drainage assessment was not paid, but he does claim that the plumbing contract was not performed. The plaintiff showed that this contract was to perform the work according to plans and specifications. The plaintiff fails to produce the plans and specifications, and claims that the plans and specifications produced by the defendant were not the actual plans and specifications on which he based his estimate. If they were not the plans and specifications, then the plaintiff has failed to prove the essential details of the contract, and has failed to show performance.
The first cause of1 action should therefore have been dismissed, and the judgment should be modified by a reduction of $50, and as so modified affirmed, without costs to either party.